DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive. 
Applicant argues that instant application is different from U. S. Patent No. 9877699 and U. S. Patent No. 11179138 as such the double patenting rejection is not appropriate. 
Examiner would like to point out that the inventive features of the patents U. S. Patent No. 9877699 and U. S. Patent No. 11179138 are recited in the instant application as such the rejection is proper and maintained. 
The main elements of the instant application, an ultrasonic transducer; a tablet housing; a battery; touchscreen display; beamformer circuitry; touch gesture for setting imaging parameters are all taught by the U. S. Patent No. 9877699 and U. S. Patent No. 11179138, as detailed below in comparison tables, as such the rejection is appropriate and made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-14, 26-34, 40 and 61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,877,699. Although the claims at issue are not identical, they are not patentably distinct from each other because a handheld tablet ultrasound system/method with a touch screen display, having touch actuated icons and moving gesture input on the touchscreen display.
U. S. Application No. 16/806118
U. S. Patent No. 9,877,699
1. A method of operating handheld medical ultrasound imaging device, the medical ultrasound imaging device including a tablet housing, the housing having a front panel, a computer in the housing, the computer including at least one processor that controls an imaging operation and at least one memory, a battery, a touch screen display for displaying an ultrasound image, the touch screen display positioned on the front panel, and an ultrasound processing circuit disposed in the housing, the touch screen display and the ultrasound processing circuit being communicably coupled to the computer, the method comprising the steps of: operating a transducer that communicates with the at least one processor and the ultrasound processing circuit such that beamformed image data is processed and displayed on an ultrasound image display window area of the touch screen display, the touch screen display having a plurality of touch actuated icons outside the image display window area that operate imaging parameters wherein the touch actuated icons operate access to a patient data display window and one or more imaging parameter presets; receiving, at the computer, a first gesture input from the touch screen display; and in response to the first moving gesture input from the touch screen display, altering at least one of the automatically set imaging parameters to adjust a display operation.  

    1.  A handheld medical ultrasound imaging device comprising: a transducer 
probe housing a transducer array; and a tablet housing powered by a battery, 
the housing having a front panel, a computer in the tablet housing, the 
computer including at least one processor and at least one memory, a touch 
screen display that displays an ultrasound image and a graphical user interface 
having a plurality of touch actuated icons, the touch screen display positioned 
on the front panel, and an ultrasound beamformer processing circuit disposed in the tablet housing that receives image signals from the transducer array, the 
touch screen display and the ultrasound beamformer processing circuit being 
communicably connected to the computer, the computer being configured to respond to a first input from the touch screen display to alter an operation of 
the ultrasound beamformer processing circuit to display an ultrasound image, a 
second input from the touch screen display actuating a needle guide operation 
such that a needle can be visualized with an image on the touch screen display, 
a third input from the touch screen display that actuates an imaging depth 
control adjustment with a touch gesture, and a fourth input from the touch 
screen display that actuates split screen viewing of the ultrasound image and a 
second diagnostic image on the touch screen display.






Claims 1, 5-14, 26-34, 40 and 61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,179,138. Although the claims at issue are not identical, they are not patentably distinct from each other because a handheld tablet ultrasound system/method with a touch screen display, having touch actuated icons and moving gesture input on the touchscreen display.
U. S. Application No. 16/806,118
U. S. Patent No. 11,179,138
1. A method of operating handheld medical ultrasound imaging device, the medical ultrasound imaging device including a tablet housing, the housing having a front panel, a computer in the housing, the computer including at least one processor that controls an imaging operation and at least one memory, a battery, a touch screen display for displaying an ultrasound image, the touch screen display positioned on the front panel, and an ultrasound processing circuit disposed in the housing, the touch screen display and the ultrasound processing circuit being communicably coupled to the computer, the method comprising the steps of: operating a transducer that communicates with the at least one processor and the ultrasound processing circuit such that beamformed image data is processed and displayed on an ultrasound image display window area of the touch screen display, the touch screen display having a plurality of touch actuated icons outside the image display window area that operate imaging parameters wherein the touch actuated icons operate access to a patient data display window and one or more imaging parameter presets; receiving, at the computer, a first gesture input from the touch screen display; and in response to the first moving gesture input from the touch screen display, altering at least one of the automatically set imaging parameters to adjust a display operation.  

1. A handheld medical ultrasound imaging device comprising: a transducer probe housing including a transducer array; a tablet housing, the tablet housing having a front panel, a computer in the tablet housing, the computer including at least one processor and at least one memory, a battery that provides power, a touch screen display that displays an ultrasound image in an image display area, a plurality of icons positioned on a top and a side of the touch screen display wherein the touch screen display is operative in response to touch actuation of the icons and further in response to a plurality of moving touch gestures within the image display area, the touch screen display positioned on the front panel; and an ultrasound beamformer processing circuit disposed in the transducer probe housing that receives image data from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being operative in response to a first gesture input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to select an imaging depth and generate an image of a region of interest at the selected depth wherein the image is displayed on an image display window of the touch screen display; wherein the touch screen display is responsive to a second gesture input to perform a cardiac imaging procedure to measure an ejection fraction value; and wherein the touch screen display is responsive to a third gesture input to perform a needle visualization procedure. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793